Exhibit 10.12

﻿

Amendment No. 3

To the

LINCOLN NATIONAL CORPORATION

DEFERRED COMPENSATION &

SUPPLEMENTAL/EXCESS RETIREMENT PLAN

﻿

Amended and Restated Effective December 31, 2013

﻿

The Lincoln National Corporation Deferred Compensation & Supplemental/Excess
Retirement Plan (the “Plan”) is amended effective January 1, 2018, by:

﻿

1.Amending the definition of “Annual Salary” under Article I, Definitions as
follows:


“‘Annual Salary’ means salary (including “replacement salary” such as
bereavement, jury duty, paternity leave, or pay from a Company-sponsored
short-term disability plan), W-2 commissions and any type of periodic
(non-annual) bonus or incentive compensation.  Annual Salary does not include
any sign-on or retention bonus or any other earnings that are not classified as
benefit-eligible.  In addition, Annual Salary does not include any amounts paid
to a Participant after his or her Separation from Service (except for final
payroll if Separation from Service occurs “mid-cycle”).  For the purpose of the
eligibility of any employee who receives “established compensation” to
participate in this Plan, Annual Salary refers to “established compensation” (as
defined under the Company’s Established Compensation Administrative Guidelines
for benefit purposes).” 

2.Amending Section 5.3 in its entirety to read as follows:

﻿

“5.3Matching Contributions.  The Company will make Matching Contributions with
respect to Elective Deferrals on Annual Salary and Annual Incentive Bonus or
Annual Bonus once the aggregated amount of the Participant’s Annual Salary and
Annual Incentive Bonus or Annual Bonus for a Plan Year (net of Elective
Deferrals to this Plan) has exceeded the Code section 401(a)(17) limit or once
the Company’s contributions to the 401(k) Plan have reached the Code section 415
limit for the applicable Plan Year but in no case will the Company make Matching
Contributions with respect to Elective Deferrals on an Annual Incentive Bonus or
Annual Bonus paid following a Participant’s Separation from Service. Such
Matching Contributions shall be made in the amount of 100% of the Participant’s
Elective Deferrals, on up to 6% of the Participant’s Annual Salary and Annual
Incentive Bonus or Annual Bonus.  Matching Contributions will be 100% vested
upon contribution.” 

﻿

3.Amending subsection (b) of Section 10.12 to read as follows:

﻿

“(b)Form of Distribution.  The alternate payee will receive a lump sum cash
distribution of the amount payable under the domestic relations order, subject
to the following rules:”

﻿

﻿





2468094v2

--------------------------------------------------------------------------------

 

4.In all other respects, said Plan shall remain in full force and effect.

﻿

IN WITNESS WHEREOF, the President and Chief Executive Officer of the Company has
executed this Amendment this 20th day of December, 2017.  

﻿

﻿

LINCOLN NATIONAL CORPORATION

﻿

/s/ Dennis R. Glass

Dennis R. Glass

President and Chief Executive Officer

﻿



2468094v2

--------------------------------------------------------------------------------